1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        BOBBIE JO WOODS,                                   Case No 2:18-cv-00154-RFB-VCF
12
                                    Plaintiff,
13
        vs.                                                    FIRST STIPULATION FOR
14
                                                             EXTENSION OF TIME TO FILE
15      Commissioner Of Social Security                       OBJECTION TO REPORT &
        Administration,                                          RECOMMENDATION
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a TWENTY (20) calendar day extension of time, to file the OBJECTION TO

21   REPORT & RECOMMENDATION, up to and including December 11, 2018.
22            Plaintiff’s current deadline to file the OBJECTION TO REPORT &
23   RECOMMENDATION is November 21, 2018.
24            The Appellate Attorney Writer had multiple briefs due this week, it is a 3 day work week
25   and the Attorney Writer was ill with debilitating migraines over the past weekend.
26            Via email on November 19, 2018 at 10:09 am, opposing counsel expressed no objection
27    to the extension.
28
1
           It is therefore respectfully requested that Plaintiff be granted a TWENTY (20) calendar
2
     day extension of time to file the OBJECTION TO REPORT & RECOMMENDATION up to
3
     and including December 11, 2018.
4
       DATED this 19th day of November, 2018.         DATED this 19th day of November, 2018.
5
        /s/   Joshua R. Harris                        /s/    Ellinor r. Coder
6      JOSHUA HARRIS, ESQ.                            ELLINOR R. CODER
7      Nevada State Bar No. 9580                      Special Assistant United States Attorney
       Richard Harris Law Firm                        Social Security Administration
8      801 S Fourth St.                               160 Spear St., Suite 800
       Las Vegas NV 89101                             San Francisco, CA 94105
9      Ph: (702) 444-4392                             Telephone: (415) 977-8955
10     Fax: (702) 444-4455                            Facsimile: (415) 744-0134
       Email: josh@richardharrislaw.com               Email: Ellinor.Coder@ssa.gov
11     Attorney for Plaintiff                         Attorneys for Defendant
12

13   IT IS SO ORDERED:

14

15

16
     ________________________________
     RICHARD F. BOULWARE, II
17   UNITED STATES DISTRICT JUDGE
18
     DATED this 20th day of November, 2018.
19

20

21

22

23

24

25

26

27

28
